In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00106-CR



         DAVID GENTRY WALLER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR01897




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Val Varley, counsel for appellee, The State of Texas, has filed a motion to extend time to

file the appellee’s brief. The brief was due January 6, 2014.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time.        This Court interprets Texas Rule of Appellate Procedure

10.5(b)(2) as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of other briefs filed, the dates they were filed, the dates of trials,

how long those trials are expected to last, etc. Broad, general statements do not provide the

required facts and are not adequate to meet the requirements of the Rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion and extend the deadline for filing appellee’s brief by

twenty-one days, making appellee’s brief now due January 27, 2014. Further requests for

extensions will not be looked upon with favor.

       IT IS SO ORDERED.



                                               BY THE COURT



Date: January 14, 2014




                                                 2